
	
		II
		112th CONGRESS
		1st Session
		S. 931
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2011
			Mr. Schumer (for
			 himself, Mr. Isakson,
			 Mr. Bingaman, and
			 Ms. Cantwell) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to reform the
		  rules relating to fractional charitable donations of tangible personal
		  property.
	
	
		1.Modifications to rules for
			 fractional gifts
			(a)Income
			 tax
				(1)Additional
			 requirements for deductionParagraph (1) of section 170(o) of the
			 Internal Revenue Code of 1986 is amended to read as follows:
					
						(1)Denial of
				deduction in certain cases
							(A)In
				generalNo deduction shall be allowed for a contribution of an
				undivided portion of a taxpayer's entire interest in tangible personal property
				unless—
								(i)all interests in
				the property are held immediately before such contribution by—
									(I)the taxpayer,
				or
									(II)the taxpayer and
				the donee,
									(ii)in the case of
				an initial fractional contribution, such contribution is an undivided portion
				of not less than 10 percent of all interests in the property,
								(iii)in the case of
				an initial fractional contribution, the contribution is made pursuant to a
				written binding contract which requires the donor—
									(I)to contribute not
				less than 20 percent of all interests in the property on or before the date
				that is 11 years after the date of the initial fractional contribution,
				and
									(II)to contribute
				all of the interests in such property to the donee (or if such donee is no
				longer in existence, to any person described in subsection (c)) on or before
				the earlier of the date of the death of the donor or the date which is 20 years
				after the date of the initial fractional contribution, and
									(iv)if the value of
				the tangible personal property with respect to which the undivided portion of
				the taxpayer's entire interest relates is greater than $1,000,000 (or such
				greater amount as determined by the Secretary), the taxpayer attaches to the
				return for the taxable year in which such contribution is made a statement of
				value obtained from the Internal Revenue Service.
								(B)ExceptionsThe
				Secretary may, by regulation, provide for exceptions to subparagraph (A)(i) in
				cases where all persons who hold an interest in the property make proportional
				contributions of an undivided portion of the entire interest held by such
				persons. Such regulations may modify the requirements of clauses (ii) and (iii)
				of subparagraph (A) to the extent necessary to carry out the purposes of this
				subparagraph.
							.
				(2)Valuation of
			 subsequent giftsParagraph (2) of section 170(o) of such Code is
			 amended to read as follows:
					
						(2)Valuation of
				subsequent giftsIn the case of any additional contribution, the
				fair market value of such contribution shall be determined by
				multiplying—
							(A)the fair market
				value of all of the donor's interest in the property immediately before the
				additional contribution, and
							(B)the interest in
				the property (expressed as a percentage) contributed in such additional
				contribution.
							.
				(3)Recapture of
			 deductionParagraph (3) of section 170(o) of such Code is
			 amended—
					(A)by redesignating
			 subparagraph (B) as subparagraph (C), and
					(B)by striking
			 subparagraph (A) and inserting the following:
						
							(A)RecaptureThe
				Secretary shall provide for the recapture of the amount of any deduction
				allowed under this section (plus interest) with respect to any contribution of
				an undivided portion of a taxpayer's entire interest in tangible personal
				property—
								(i)in any case in
				which the donor fails to meet the requirements described in paragraph
				(1)(A)(iii), and
								(ii)in any case
				where such property is not in the physical possession of the donee and used in
				a use which is related to a purpose or function constituting the basis for the
				donee organization's exemption under section 501 during any applicable period
				for a period of time which bears substantially the same ratio to 5 years
				as—
									(I)the percentage of
				the undivided interest of the donee in the property (determined on the day
				after such contribution was made), bears to
									(II)100
				percent.
									(B)Applicable
				periodFor purposes of subparagraph (A), the applicable period
				means—
								(i)the 5-year period
				beginning on the date of the later of the initial fractional contribution,
				and
								(ii)each subsequent
				5-year period occurring during the 20-year period described in paragraph
				(1)(A)(iii)(II).
								.
					(b)Estate
			 taxParagraph (1) of section 2055(g) of the Internal Revenue Code
			 of 1986 is amended to read as follows:
				
					(1)Valuation of
				subsequent giftsIn the case of any additional contribution, the
				fair market value of such contribution shall be determined by
				multiplying—
						(A)the fair market
				value of all of the donor's interest in the property immediately before the
				additional contribution, and
						(B)the interest in
				the property (expressed as a percentage) contributed in such additional
				contribution.
						.
			(c)Gift
			 tax
				(1)Additional
			 requirements for deductionParagraph (1) of section 2522(e) of
			 the Internal Revenue Code of 1986 is amended to read as follows:
					
						(1)Denial of
				deduction in certain cases
							(A)In
				generalNo deduction shall be allowed for a contribution of an
				undivided portion of a taxpayer's entire interest in tangible personal property
				unless—
								(i)all interests in
				the property are held immediately before such contribution by—
									(I)the taxpayer,
				or
									(II)the taxpayer and
				the donee,
									(ii)in the case of
				an initial fractional contribution, such contribution is an undivided portion
				of not less than 10 percent of all interests in the property,
								(iii)in the case of
				an initial fractional contribution, the contribution is made pursuant to a
				written binding contract which requires the donor—
									(I)to contribute not
				less than 20 percent of all interests in the property on or before the date
				that is 11 years after the date of the initial fractional contribution,
				and
									(II)to contribute
				all of the interests in such property to the donee (or if such donee is no
				longer in existence, to any person described in section 170(c)) on or before
				the earlier of the date of the death of the donor or the date which is 20 years
				after the date of the initial fractional contribution, and
									(iv)if the value of
				the tangible personal property with respect to which the undivided portion of
				the taxpayer's entire interest relates is greater than $1,000,000 (or such
				greater amount as determined by the Secretary), the taxpayer attaches to the
				return for the taxable year in which such contribution is made a statement of
				value obtained from the Internal Revenue Service.
								(B)ExceptionsThe
				Secretary may, by regulation, provide for exceptions to subparagraph (A)(i) in
				cases where all persons who hold an interest in the property make proportional
				contributions of an undivided portion of the entire interest held by such
				persons. Such regulations may modify the requirements of clauses (ii) and (iii)
				of subparagraph (A) to the extent necessary to carry out the purposes of this
				subparagraph.
							.
				(2)Valuation of
			 subsequent giftsParagraph (2) of section 2522(e) of such Code is
			 amended to read as follows:
					
						(2)Valuation of
				subsequent giftsIn the case of any additional contribution, the
				fair market value of such contribution shall be determined by
				multiplying—
							(A)the fair market
				value of all of the donor's interest in the property immediately before the
				additional contribution, and
							(B)the interest in
				the property (expressed as a percentage) contributed in such additional
				contribution.
							.
				(3)Recapture of
			 deductionParagraph (3) of section 2522(e) of such Code is
			 amended—
					(A)by redesignating
			 subparagraph (B) as subparagraph (C), and
					(B)by striking
			 subparagraph (A) and inserting the following:
						
							(A)RecaptureThe
				Secretary shall provide for the recapture of the amount of any deduction
				allowed under this section (plus interest) with respect to any contribution of
				an undivided portion of a taxpayer's entire interest in tangible personal
				property—
								(i)in any case in
				which the donor fails to meet the requirements described in paragraph
				(1)(A)(iii), and
								(ii)in any case
				where such property is not in the physical possession of the donee and used in
				a use which is related to a purpose or function constituting the basis for the
				donee organization's exemption under section 501 during any applicable period
				for a period of time which bears substantially the same ratio to 5 years
				as—
									(I)the percentage of
				the undivided interest of the donee in the property (determined on the day
				after such contribution was made), bears to
									(II)100
				percent.
									(B)Applicable
				periodFor purposes of subparagraph (A), the applicable period
				means—
								(i)the 5-year period
				beginning on the date of the later of the initial fractional contribution,
				and
								(ii)each subsequent
				5-year period occurring during the 20-year period described in paragraph
				(1)(A)(iii)(II).
								.
					(d)Return
			 requirementSection 6033 of the Internal Revenue Code of 1986 is
			 amended by redesignating subsection (m) as subsection (n) and by inserting
			 after subsection (l) the following new subsection:
				
					(m)Additional
				provisions relating to organizations described in section
				170(c)Every organization
				described in section 170(c) shall, on any return required under subsection (a),
				list each charitable contribution received by the organization during the
				period covered by the return which represents a contribution of an undivided
				portion of a taxpayer's entire interest in tangible personal property and
				provide such other information with respect to such contribution as required by
				the
				Secretary.
					.
			(e)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to contributions, bequests, and gifts made after
			 the date of the enactment of this Act.
				(2)Return
			 requirementThe amendments made by subsection (d) shall apply to
			 returns for taxable years ending after the date of the enactment of this
			 Act.
				(f)Transition
			 ruleIn the case of any additional contribution (as defined in
			 section 170(o)(4) of the Internal Revenue Code of 1986) with respect to an
			 initial fractional contribution (as defined in such section) made after August
			 17, 2006, and before the date of the enactment of this Act—
				(1)except for
			 purposes of determining the fair market value of such contribution under
			 sections 170(o)(2), 2055(g)(1), and 2522(e)(2) of the Internal Revenue Code of
			 1986 (as such sections were amended by this Act), such contribution shall be
			 treated as an initial fractional contribution (as so defined) subject to the
			 amendments made by this section, and
				(2)sections
			 170(o)(3)(A)(i) and 2522(e)(3)(A)(i) of such Code (as in effect before the date
			 of the enactment of this Act) shall not apply with respect to any prior
			 contribution of an undivided portion of the taxpayer's interest in the
			 property.
				
